DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.


Remarks
Claims 1 and 4 are amended.
Claims 1-6 are pending.


Status of Rejections
Previous rejections drawn to claim 4 under 35 U.S.C. 112 (b) is withdrawn.
All previous rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 are modified as necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20160016498 A, see English Machine Translation) in view of JEON (US 20190123405 A1).
Regarding claim 1, LEE teaches a battery module for a vehicle (see the battery module in Fig. 1; [P7], there is provided a vehicle including the battery module according to the present invention; see All figures), comprising:
a cell module in which battery cells are overlapped with each other while having a predetermined directivity (see the secondary battery cell module in which the secondary battery cells are overlapped with each other while having a left to right direction; see Figs. 1-3); and 
a cooling channel module directly bonded to at least one surface parallel to an overlap direction of the battery cells of the cell module (see the cooling channel module with cooling pipe 300 & lower unit frame 201, directly bonded to the bottom surface parallel to the overlap direction of the secondary battery cells of the secondary battery cell module) (see Figs. 1-3), the cooling channel module having a refrigerant (see the cooling liquid) circulated therein ([Abstract], a cooling pipe provided on an exterior of the laminated cartridges and having a hollow hole inside so as to allow cooling liquid to flow through the hollow hole), 
wherein a cell bonding surface of the cooling channel module (see the cell bonding top surface of the lower unit frame 201 of the cooling channel module with cooling pipe 300 & lower unit frame 201) has a wave-shaped cross section curved along a curvature formed by end portions of the overlapped battery cells (see the wave-shaped cross section curved along a curvature formed by end portions of the overlapped second battery cells) (see the discussion above and Fig. 3),
wherein a cooling channel is formed in the cooling channel module to allow the refrigerant to circulate in the cooling channel module (see the cooling channel which is formed in the cooling pipe 300 of the cooling pipe 300 & lower unit frame 201, wherein the cooling channel has a capability of the function) (see Figs. 1-3);
wherein the cooling channel has internal walls facing each other (see the upper inside wall and the lower inside wall of the cooling pipe 300 facing each other (see Figs. 1-3).
	Regarding the claimed “wherein partitions for ensuring rigidity are provided in the cooling channel module and wherein the partitions extend between the internal walls of the cooling channel to support the internal walls of the cooling channel”, LEE teaches the cooling channel module and the internal walls of the cooling channel (see the discussion above), but doses not explicitly disclose the claimed feature.  However, JEON discloses a battery cooling device, wherein the coolant channel plate 140a may include the coolant channels 142a that are independently isolated spaces (see [0038], Figs. 3-4).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cooling pipe in the device of LEE with the coolant channel plate as taught by JEON, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified LEE teaches partitions for ensuring rigidity are provided in the cooling channel module (see the vertical partitions in the coolant channel plate of JEON, which ensure rigidity and are provided in the cooling channel module) and the partitions extend between the internal walls of the cooling channel to support the internal walls of the cooling channel (The vertical partitions in the coolant channel plate of JEON extend between the upper inside wall and the lower inside wall of the coolant channel plate of JEON to support the upper inside wall and the lower inside wall of the coolant channel plate of JEON).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LEE teaches a cover plate formed of a single plate of a wave-shaped cross section curved along the curvature formed by the end portions of the overlapped battery cells (see the upper unit frame 202 formed of a single plate of a wave-shaped cross section curved 

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Regarding the claimed “wherein the cell module and the cover plate are bonded to each other by the heat radiating adhesive in a state in which the cell module and the cover plate are disposed so that a shortest distance from the battery cells of the cell module to atmosphere outside the cover plate is maintained uniform”, LEE discloses in the configuration shown in FIG. 3, an adhesive may be interposed between the upper part of the secondary battery and the lower part of the upper unit frame 202, and according to this configuration of the present invention, the fixing force of the battery module can be further improved (see P21 of LEE).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the adhesive between the upper part of the secondary battery and the lower part of the upper unit frame 202, because the adhesive improves the fixing force of the battery module.  Regarding the claimed “heat radiating”, since the claim does not further require the degree of heat radiating and any material has a some degree of heat radiating, the adhesive is considered to correspond to the claimed “a heat radiating adhesive”.  Therefore, modified LEE teaches the cell module and the cover plate are bonded to each other by the heat radiating adhesive (see the adhesive; see the discussion above and Fig. 3 of LEE) in a state in which the cell module and the cover plate are disposed so that a shortest distance from the battery cells of the cell module to atmosphere outside the cover plate is as uniform as possible (The shortest distance from the secondary battery cells of the secondary battery cell module to atmosphere outside the upper unit frame 202 is uniform) (see Figs. 1-3, 13 of LEE).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LEE teaches an end portion of the cooling channel module is integrally provided with an inlet port and an outlet port for circulating the refrigerant in the cooling channel module (see the left inlet port and the right outlet port for circulating the cooling liquid) (see Fig. 3 of JEON).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20160016498 A, see English Machine Translation) in view of JEON (US 20190123405 A1) as applied to claim 3 above, further in view of GERUNDT (EP2885827 A1, see English Machine Translation).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 3.
	Regarding the claimed “wherein the cell module is overlapped in a horizontal direction; the cooling channel module is bonded to a lower side of the cell module; the cover plate is bonded to an upper side of the cell module; side covers are each provided on both ends of the cell module in the overlap direction; and the side covers are coupled to the cover plate and the cooling channel module in a vertical direction to surround and protect the cell module and to provide structural rigidity”, LEE teaches the cell module is overlapped in a horizontal direction (The secondary cell module is overlapped in a horizontal direction, see Figs. 1-3 of LEE); the cooling channel module is bonded to a lower side of the cell module; the cover plate is bonded to an upper side of the cell module (see the rejections of claims 1-3), but does not explicitly disclose the claimed “side covers are each provided on both ends of the cell module in the overlap direction; and the side covers are coupled to the cover plate and the cooling channel module in a vertical direction to surround and protect the cell module and to provide structural .


Response to Arguments
	Applicant's arguments filed on 03/08/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P4-P6, is not persuasive.
	As described in the rejection of claim 1, the vertical partitions in the coolant channel plate of JEON extend between the upper inside wall and the lower inside wall of the coolant channel plate of JEON to support the upper inside wall and the lower inside wall of the coolant 
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726